SARTAIN, Judge
(dissenting).
I respectfully dissent from the majority opinion because I do not find that the record supports the conclusion that the plaintiff was either guilty of contributory negligence or assumption of risk. The trial judge in his written reasons for judgment analyzed in detail his findings of fact.
Plaintiff, in the company of his fellow crewmen, was called to Delta Southern Manufacturing Plant for the purpose of assisting two men who were purportedly trapped in the tank. The gas which caused plaintiff’s injuries was escaping from an adjoining plant, Allied Chemical Corporation. The entire crew of firemen approached the scene and none thought the gas escaping from Allied Chemical was of sufficient danger to warrant the use of gas masks, etc.
All of plaintiff’s fellow firemen were exposed to the same gas without ill effects. The only reason that plaintiff sustained any injuries whatsoever is because he proved to be overly sensitive and susceptible to injuries from the escaping gas. Under these circumstances the trial judge found that plaintiff had not acted unreasonable because he had no prior knowledge of his susceptibility to this type of injury. I do not believe that the trial judge committed manifest error in his evaluation of the testimony and more particularly the result reached by him which the majority opinion now reverses.
SARTAIN, J., dissents from refusal to grant a rehearing.